Citation Nr: 1619170	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-09 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psoriasis/skin spots.

2.  Entitlement to an initial compensable rating for osteoarthritis of the right hand.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a right foot surgery with hallux rigidus and gout (claimed as right foot hammer toe). 

4.  Entitlement to an initial compensable rating for a scar, right great toe, status post-bunionectomy. 

5.  Entitlement to an initial rating in excess of 10 percent for residuals of a lumbar fusion from L3-L5 with spinal stenosis (claimed as low back). 

6.  Entitlement to an initial rating in excess of 10 percent for cervical degenerative disc disease. 

7.  Entitlement to a total rating based on individual unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1975, January 1976 to October 2004, and from November 2004 to December 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision and a February 2010 rating decision, both by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The May 2009 rating decision denied, inter alia, entitlement to service connection for osteoarthritis of the right hand and psoriasis/skin spots.  The rating decision also granted service connection for residuals of a right foot surgery with hallux rigidus and gout and assigned a 10 percent rating; a scar, right great toe, status post-bunionectomy and assigned a noncompensable rating; residuals of a lumbar fusion from L3-L5 with spinal stenosis and assigned a 10 percent rating; and cervical degenerative disc disease and assigned a 10 percent rating.  The Veteran filed a Notice of Disagreement (NOD) in June 2009.  He identified that he was disagreeing with the evaluations assigned for prostatic hypertrophy, hemorrhoids, bilateral knee conditions, lumbar spine condition, neck condition, right foot condition, left elbow condition, lumbar scar, left toe scar, right toe scar, right hand condition, and depressive disorder.  He also disagreed with the denial of entitlement to service connection for loss of sight, psoriasis/skin spots, and bilateral hearing loss.  

The Veteran's claim of entitlement to a TDIU was denied by the February 2010 rating decision.  The Veteran filed a NOD in March 2010.

A Statement of the Case (SOC) was issued in February 2011 addressing all issues listed above, including TDIU.  

The Veteran filed a VA Form 9, Substantive Appeal in March 2011.  In his VA Form 9, the Veteran limited his appeal to an increased rating for his lumbar spine disability, an increased rating for his cervical spine disability, an increased rating for his residuals of right foot surgery with hallux rigidus and gout, a compensable rating for a scar, right great toe, status post-bunionectomy, as well as entitlement to service connection for osteoarthritis of the right hand and psoriasis/skin spots.  He also continued his appeal for entitlement to a TDIU.  

The Board recognizes that the Veteran's March 2010 NOD included a statement requesting a separate rating for his gout, which has not been specifically adjudicated.  However, in his February 2015 statement, he indicated that he was withdrawing all of his other claims but entitlement to an increased initial rating for his lumbar spine disability, an increased rating for his cervical spine disability, and a TDIU.  As such, the Board finds that this claim, though not yet adjudicated by the RO, need not be referred for such action given the Veteran's specific withdrawal of all other pending claims.  

In March 2015, the Veteran submitted additional evidence in support of the claim along with a waiver of initial consideration of this evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2015).

The Board also notes that the RO provided a VA examination concerning the Veteran's peripheral nerves in September 2015, after the issuance of the most recent SOC.  The RO denied separate ratings for right upper extremity symmetric peripheral neuropathy, left upper extremity symmetric peripheral neuropathy, right lower extremity symmetric peripheral neuropathy, and left lower extremity symmetric peripheral neuropathy in October 2015.  The assignment of separate ratings due to neurological manifestations of his lumbar spine disability and cervical spine disability are part of the current appeal.  However, since the information of record indicates that the Veteran has not yet filed a NOD contesting the denial of service connection, these matters are not yet ripe for appeal and are not a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

The Veteran requested a hearing in his March 2011 VA Form 9.  However, the appellant withdrew that request by a March 2015 statement.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The current claim has been processed through the Veterans Benefits Management System (VBMS).  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  By a March 2015 statement, the Veteran withdrew his appeal concerning entitlement to service connection for psoriasis/skin spots.

2.  By a March 2015 statement, the Veteran withdrew his appeal concerning entitlement to an initial compensable rating for osteoarthritis of the right hand.

3.  By a March 2015 statement, the Veteran withdrew his appeal concerning entitlement to an initial rating in excess of 10 percent for residuals of a right foot surgery with hallux rigidus and gout.

4.  By a March 2015 statement, the Veteran withdrew his appeal concerning entitlement to an initial compensable rating for a scar, right great toe, status post-bunionectomy.  

5.  Prior to January 19, 2015, the Veteran's residuals of a lumbar fusion from L3-L5 with spinal stenosis were manifested by forward flexion to 70 degrees and a combined range of motion of 165 degrees.

6.  Since January 19, 2015, the Veteran's residuals of a lumbar fusion from L3-L5 with spinal stenosis has been manifested by flexion of the thoracolumbar spine to 30 degrees, as well as objective manifestations of pain, weakness, guarding, and localized tenderness; the Veteran's pain caused weakened movement, disturbance in locomotion, interference with sitting, and interference with standing.

7.  Prior to January 19, 2015, the Veteran's cervical spine degenerative disc disease was manifested by forward flexion to 35 degrees and a combined range of motion of 205 degrees; there was no ankylosis, abnormal spinal contour, spasm, tenderness, or guarding.  

8.  Since January 19, 2015, the Veteran's cervical spine degenerative disc disease has been manifested by forward flexion limited to 10 degrees; the disability also caused weakened movement, disturbance in locomotion, interference with sitting, and interference with standing, but there is no ankylosis.

9.  Resolving reasonable doubt in favor of the Veteran, the Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for psoriasis/skin spots have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial compensable rating for osteoarthritis of the right hand have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial rating in excess of 10 percent for residuals of a right foot surgery with hallux rigidus and gout have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial compensable rating for a scar, right great toe, status post-bunionectomy have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  Prior to January 19, 2015, the criteria for a rating in excess of 10 percent for residuals of a lumbar fusion from L3-L5 with spinal stenosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2015).

6.  Since January 19, 2015, the criteria for a rating of 40 percent, but no higher, for residuals of a lumbar fusion from L3-L5 with spinal stenosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2015).

7.  Prior to January 19, 2015, the criteria for a rating in excess of 10 percent for cervical spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

8.  Since January 19, 2015, the criteria for a rating of 30 percent, but no higher, for cervical spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

9.  The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The RO provided pre-adjudication VCAA notice by a letter dated in March 2009.  The notice included the types of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of a current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing the injury or disease, during service.  The notice identified the evidence needed to substantiate a claim and the relative duties of VA and the Veteran to obtain evidence.  The Veteran was notified of what information and evidence she needed to submitted and of what information and evidence would be obtained by VA.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, private treatment records, VA treatment records, the Veteran's statements, and has provided the Veteran with VA examinations.  The reports of the VA examinations included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's residuals of a lumbar fusion from L3-L5 with spinal stenosis and cervical spine degenerative disc disease.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  Further, while VA has not provided a VA examination for either of the Veteran's spine conditions since April 2009, the Veteran submitted examinations that were performed by his private treating physician dated in January 2015, which provide sufficient information to determine the current severity of the Veteran's residuals of a lumbar fusion from L3-L5 with spinal stenosis and cervical spine degenerative disc disease.  See 38 C.F.R. § 3.326(b).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2015). 

In a March 2015 statement, the Veteran stated that he wished to withdraw his pending appeals of entitlement to service connection for psoriasis/skin spots, entitlement to an initial compensable rating for osteoarthritis of the right hand, entitlement to an initial rating in excess of 10 percent for residuals of a right foot surgery with hallux rigidus and gout, and entitlement to an initial compensable rating for a scar, right great toe, status post-bunionectomy.  The Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2015).  The Board notes that the Veteran referred to the claims he wished to withdraw by the number each claim corresponded with on the SOC.  The Board specifically notes that throughout his appeal, the Veteran has referred to his claims by the numbers they were assigned in the decisions issued by the RO.  As such, these signifiers combined with the description he provided for each withdrawn claim, are sufficient to determine what specific appeals the Veteran wished to withdraw.  As the Veteran has withdrawn his appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review this issue.  Accordingly, the issue of entitlement to service connection for osteoarthritis of the right hand, entitlement to service connection for psoriasis/skin spots, entitlement to an initial rating in excess of 10 percent for residuals of a right foot surgery with hallux rigidus and gout, and entitlement to an initial compensable rating for a scar, right great toe, status post-bunionectomy are dismissed.

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2015).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints while the lumbar vertebrae are considered groups of minor joints. See 38 C.F.R. § 4.45.

The Veteran's service-connected lumbar spine disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5241, which pertains spinal fusion, and his cervical spine degenerative disc disease has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, which pertains to intervertebral disc syndrome.  Diagnostic Code 5243 may be rated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees.  For the cervical spine a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; localized tenderness not resulting in abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of its height.  In addition, a 10 percent rating is warranted for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height Id. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For the cervical spine, a 20 percent rating is warranted when the forward flexion is greater than 15 degrees but not greater than 30 degrees or the combined range of motion for the cervical spine is not greater than 170 degrees.  A 30 percent rating is warranted when there is forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted unfavorable ankylosis of the entire cervical spine or if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Also, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 1 instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note 2 indicates that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note 4 specifies that raters should round each range of motion measurement to the nearest five degrees. 

Finally, note 5 indicates that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
 Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2015).

Disc disease disability is ratable under the general rating formula, like arthritis, but may in the alternative be rated under criteria for intervertebral disc syndrome found at Diagnostic Code 5243.  These criteria require that there be incapacitating episodes having a total duration of at least 2 weeks during a 12-month period to warrant higher than a 10 percent rating.  (An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See Note 1 following Diagnostic Code 5243).

1.  Residuals of a lumbar fusion from L3-L5 with spinal stenosis

The Veteran seeks an initial rating in excess of 10 percent for residuals of a lumbar fusion from L3-L5 with spinal stenosis, which has been rated under Diagnostic Code 5241 as 10 percent disabling since January 1, 2009.  

a.  Factual Background

The Veteran was provided a VA examination in April 2009.  He presented with a thoracolumbar spine condition including arthritis.   The examiner noted that he was status post-spinal fusion in 2000 but that he continued to complain of moderate-to-severe pain in the lumbar paraspinal region with radiation down bilateral lower extremities.  He had severe pain in the lumbar on a daily basis.  He complained of pain, stiffness, flare ups with change in barometric pressure and prolonged immobility.  He also complained of subjective numbness and weakness on occasion in the lower extremities to prolonged standing and prolonged walking consistent neurogenic claudication.  He denied any weight loss, falls, fever, chills, dizziness visual disturbance, erectile dysfunction, or bowel or bladder incontinence.  He was prescribed pain medications and he denied any use of ambulatory assist device.  He denied any use of cervical or lumbar support.  He denied any incapacitating episodes in the preceding 12 months.

On physical examination the Veteran had a mildly antalgic gait.  On examination of the spine he had no paraspinal muscle spasm tenderness or weakness noted in the thoracolumbar spine.  Range of motion testing revealed that the Veteran had forward flexion to 70 degrees with pain at 60 degrees, extension to 15 degrees with pain throughout, left and right lateral flexion to 20 degrees with pain throughout,  left and right lateral rotation to 20 degrees with pain throughout.  Repetitive testing revealed that the range of motion findings were unchanged from baseline at the thoracolumbar spine.  On neurologic examination, the Veteran had normal tone and bulk throughout.  His strength was 5/5 proximally, distally, and symmetrically through all four extremities.  His reflexes were normal and symmetrical in the patella, ankles, and toes.  His toes were downgoing bilaterally.  Lasegue's sign was negative bilaterally.  The sensory examination was intact to vibration, light touch pain, and temperature distal in all four extremities.  The examiner provided a diagnosis of residuals of lumbar fusion L3-L5 with spinal stenosis.  

A private MRI report dated from December 2009 is associated with the record.  The findings revealed bilateral pedicle screws at L3 and at L5.  The bilateral pedicle screws were producing artifact, and obscuring details in the mid and lower lumbar spine.  The vertebral body height was maintained, the vertebral body alignment was anatomic, and there was incidental vertebral hemangioma measuring approximately 2.5 centimeters in diameter in the midportion of the T12 vertebral body.  At the L1-L2 level, there was mild-to-moderate narrowing of the intervertebral disc space, worse posteriorly.  There was a degenerative disc.  There was a very small bulging disc, producing a mild ventral extradural defect on the adjacent subarachnoid space.  At this level, there was also mild spinal canal stenosis.  At the L2-L3 level, there was mild-to-moderate narrowing of the intervertebral disc space and a degenerative disc.  There was a small bulging disc.  The combination of the findings was producing a mild ventral extradural defect on the adjacent subarachnoid space and mild-to-moderate ventral encroachments of the right and left L2-L3 neural foramina.  There was mild-to-moderate osteoarthritis seen in the right and left facet joints.  There was mild-to-moderate spinal canal stenosis at this level.  At the L3-L4 level, there was mild-to-moderate narrowing of the intervertebral disc space, worse posteriorly.  There was no evidence of a significant ventral extradural defect on the adjacent subarachnoid space or significant ventral encroachments of the right or left L3-4 neural foramina.  The soft tissue was seen surrounding the thecal sac, probably representing peridural fibrosis.  At the L4-L5 level, there was no evidence of significant ventral extradural defect on the adjacent subarachnoid space or significant ventral encroachments of the right or left L4-5 neural foramina.  Soft tissue was seen surrounding the thecal sac, probably representing peridural fibrosis.  At L5-S1, there was mild narrowing of the posterior aspect of the intervertebral disc space and a small bulging disc.  There was mild ventral extradural defect on the adjacent subarachnoid space and mild ventral encroachments of the right and left L5-S1 neural foramina.  Moderate osteoarthritis was seen in the right and left facet joints.  

The Veteran submitted a disability benefits questionnaire (DBQ) in February 2015 that was authored by his private physician, Dr. J.S. in January 2015.  The physician did not review the claims file, but indicated that he had reviewed the Veteran's private treatment records.  He noted that the Veteran has been his patient since early 2009.  The physician noted the Veteran's lower lumbar back fusion of L3-L5 with spinal stenosis, osteoarthritis, bulging disc, post-laminectomy syndrome, degenerative disc disease and retrolisthesis, severe facet joint arthropathy, and sacroiliac injury.   The physician noted that the date of diagnosis of facet joint arthropathy (degenerative joint disease of the lumbar spine), degenerative disc disease, and foraminal/lateral recess/central stenosis was December 16, 2009.  

The physician noted the Veteran's reported history.  The Veteran reported that his low back pain began after a car accident in October 1998; he reported having back surgery in August 2000, at which time he received a spinal fusion of L3-L4 and L4-L5.  He stated that his problems continued to worsen in 2007 and continue to present.  The Veteran reported flare-ups that impact the function of his lumbar spine.  The Veteran stated that the flare-ups happen several times a year, causing bed rest restriction and use of multiple pain medications.  The Veteran reported daily problems that limit what he can do, especially sitting, standing, and bending.  He reported that traveling by car and plane are very difficult.  The Veteran reported functional loss caused by his lumbar spine disability.  The Veteran indicated that he is limited most times in his sitting, standing, bending, and travel by car and plane.  He stated that he must continually move around due to pain; he indicated that he has short bed rest and takes medication weekly.  He reported that several times a year he uses extended bed rest.  

Range of motion testing showed that the Veteran had forward flexion to 40 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees on each side and right and left lateral rotation to 5 degrees on each side.  The physician noted that the abnormal range of motion results in functional loss.  The physician indicated that on repetitive use testing, there was no change in range of motion.  The physician noted that the Veteran's range of motion movements were painful, which caused functional loss or additional range of motion loss.  The physician also noted that the Veteran had pain when the joint is used in weight bearing or non-weight bearing.  The physician indicated that this contributes to functional loss or additional range of motion.  The physician also noted that the Veteran has localized tenderness along the lumbar paravertebral, quadrat's lumborum, and bilateral gluteus medius/maximum with moderate palpation.  The physician noted that the Veteran had an abnormal gait due to guarding.  The spinal contour was normal.  

In terms of functional loss, the physician noted that the Veteran exhibited less movement than normal, weakened movement, incoordination, pain on movement, disturbance of locomotion, interference with sitting, interference with standing, and interference with bending, lifting, and traveling by car or plane.  The physician noted that pain, weakness, fatigability, or incoordination significantly limits functional ability during flare ups or when the joint is used repeatedly over a period of time.  The physician estimated that the Veteran's forward flexion would be limited to 10 degrees, extension would be limited to 5 degrees, right and left lateral flexion would be limited to 5 degrees on each side, and right and left lateral rotation would be limited to 0 degrees on each side.  When asked to describe the limitation caused by flare ups, the Veteran stated that he cannot get out of bed.  There was reduced muscle strength in all lower extremities, bilaterally.  The Veteran exhibited 3/5 strength in hip flexion, foot abduction, foot adduction, and great toe extension, bilaterally.  The Veteran exhibited 4/5 strength in knee flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, bilaterally.  This reduced muscle strength was noted to be entirely due to the claimed conditions.  There was no muscle atrophy and no ankylosis.  

Regarding sensory testing, the physician noted that the Veteran's deep tendon reflexes were absent in the left knee and left ankle.  They were hypoactive in the right knee and right ankle.  The Veteran exhibited normal results in his sensation to light touch in all lower extremities on his right and left side.  The Veteran's position test was normal bilaterally, his vibration sensation was absent bilaterally, and his cold sensation was decreased bilaterally.  The Veteran's straight leg test was positive bilaterally.  The physician noted that the Veteran has symptoms due to radiculopathy including constant moderate pain bilaterally, intermittent moderate pain bilaterally; and dull moderate pain bilaterally.  The Veteran denied paresthesias and dysesthesias.  The physician noted that there was numbness but found that it was not due to radiculopathy; the physician did not explain this any further.  The physician diagnosed moderate right lower extremity radiculopathy and mild left lower extremity radiculopathy.  The physician indicated that the right sciatic nerve was involved.   The physician indicated that the Veteran did not have any other objective neurologic abnormalities or findings associated with his lumbar spine disability.  The physician diagnosed the Veteran with intervertebral disc syndrome of the lumbar spine and noted that the Veteran had incapacitating episodes in the past 12 months.  The physician indicated that the Veteran's incapacitating episodes lasted at least 4 weeks but less than 6 weeks total.  

The physician noted that the Veteran has arthritis in both feet, knees, hands, and elbows in addition to his back and neck.  The physician noted that the Veteran has a scar related to his lumbar spine disability; however, he noted that it was not painful, unstable, or a total area equal to or greater than 39 square centimeters.  The physician indicated that the Veteran uses back and knee braces for ambulation regularly.  The Veteran's lumbar spine condition did not cause functional impairment of an extremity such that no effective function remains that would be equally well-served by an amputation with prosthesis.  The physician noted that imaging studies were performed-specifically MRI examinations performed in December 2009 and October 2012-and that arthritis was documented.  There was no vertebral fracture.  The physician indicated that the Veteran's "total condition" including "mostly" his back and neck and arthritis throughout his body, along with his other medical conditions, impact his ability to perform any type of occupational task.  The physician noted that the Veteran cannot stand or sit for very long; he also noted that the Veteran's lifting is very limited, and there are times when picking up a gallon of milk causes him pain or problems.  The physician reiterated that the Veteran cannot travel very well via car or plane due to restrictions; the physician also noted that the Veteran wears braces and uses special pillows and medications to fly.  He also indicated that he uses an extension for cleaning personal areas.  The physician opined that the Veteran's service-connected conditions preclude him from gaining or maintaining employment, to include sedentary employment.  The physician indicated that the Veteran's condition is not likely to improve.  

b.  Analysis

i.  Prior to January 19, 2015

Based on the above, an initial rating in excess of 10 percent is not warranted prior to January 19, 2015, as the evidence of record shows that the Veteran had forward flexion to 70 degrees, with no evidence of painful motion.  Additionally, the Veteran's combined range of motion during the period prior to January 19, 2015, was shown to be 165 degrees.  As noted above, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine that is greater than 30 degrees, but not greater than 60 degrees or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  The Veteran's 10 percent rating is warranted based on his combined range of motion.  There was no diminution with repetitive testing.  There was no ankylosis, abnormal spinal contour, spasm, tenderness, or guarding.  Further, there are no additional treatment records that support a finding that the Veteran's residuals of a lumbar fusion from L3-L5 with spinal stenosis were manifested by more severe symptomatology than was shown on examination.  Thus, the Veteran was not entitled to a rating in excess of 10 percent for his residuals of lumbar fusion L3-L5 with spinal stenosis prior to January 19, 2015.  

When applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence of record still demonstrates that he is not entitled to a disability evaluation in excess of 10 percent prior to January 19, 2015.  The Board notes the Veteran's complaints of pain and finds that he is competent to testify as to the severity of the symptomatology associated with his lumbar spine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, the medical evidence on examination indicates that range of motion testing, including upon repetitive motion, revealed that the Veteran had no additional functional impairment caused by excess fatigability, incoordination, pain on movement, or weakness.  At the examination conducted in April 2009, the Veteran's range of motion was limited, and he is compensated for that limitation, but there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination or instability, including after repetitive motion.  Therefore, while the Veteran has consistently reported pain, the Veteran's 10 percent evaluation for his cervical spine disability prior to January 19, 2015, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, which recognizes that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  

ii.  Since January 19, 2015

The Board has also considered whether a rating in excess of 10 percent is warranted on and after January 19, 2015.  During this period, the Board finds that the evidence of record shows that, as of January 19, 2015, the Veteran's service-connected residuals of a lumbar fusion from L3-L5 with spinal stenosis warrants a 40 percent rating and no higher.  As of that date, the Veteran's forward flexion was limited to 30 degrees, as required for a 40 percent rating under the general rating formula for diseases and injuries of the spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.  During the relevant period, the greatest impairment of forward flexion was shown during the January 19, 2015 DBQ, during which range of motion testing revealed that the Veteran had forward flexion limited to 30 degrees.  The Veteran's disability also caused weakened movement, disturbance in locomotion, interference with sitting, and interference with standing.  The evidence does not demonstrate that the Veteran's disability was manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The Board notes the Veteran's contentions regarding the severity of his back disability and his reports that he is unable to walk or stand for prolonged periods; however, these functional limitations are contemplated by the 40 percent rating assigned.  

The Board has considered whether a higher rating would be warranted based on intervertebral disc syndrome with incapacitating episodes.  The Board recognizes that the January 2015 physician found that the Veteran has intervertebral disc syndrome with incapacitating episodes lasting at least 4 weeks but less than 6 weeks during a 12 month period.  However, the record evidence, as demonstrated by the 2015 private examiner's findings regarding incapacitating episodes, would result in no more than a 40 percent rating.  In order to assign the next higher, 60 percent rating, the evidence must demonstrate that the Veteran had incapacitating episodes lasting at least 6 weeks during a 12 month period.   As the record evidence does not demonstrate incapacitating episodes to warrant a 60 percent rating, the Veteran is most appropriately rated at the 40 percent level since January 19, 2015, under the general rating formula for diseases and injuries of the spine.  See 38 C.F.R. 4.71a, Note (6).

Based on the above, the Board finds that a rating in excess of 40 percent is not warranted from January 19, 2015.  

When applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence of record demonstrates that he is not entitled to a disability evaluation in excess of 40 percent after January 19, 2015.  The Board notes the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his lumbar spine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The examination report indicates that upon repetitive use range of motion testing, there was no change in range of motion.  In terms of functional loss, the January 2015 physician noted that the Veteran exhibited less movement than normal, weakened movement, incoordination, pain on movement, disturbance of locomotion, interference with sitting, interference with standing, and interference with bending, lifting, and traveling by car or plane.  The pain, weakness, fatigability, or incoordination significantly limit functional ability during flare ups or when the joint is used repeatedly over a period of time.  At the examination conducted in January 2015, the Veteran had range of motion limitations and functional impairment that is contemplated by the rating criteria.  Indeed, the examiner estimated the additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination or instability, including after repetitive motion.  The examiner's estimations did not, however, provide findings that would warrant a higher rating than was shown on examination.  Therefore, while the Veteran has consistently reported pain and other functional limitations, the Veteran's higher 40 percent evaluation for his lumbar spine disability from January 19, 2015, already takes pain and functional limitation into consideration in accordance with 38 C.F.R. § 4.59, which recognizes that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  

2.  Cervical Degenerative Disc Disease

The Veteran seeks an increased initial rating for his service-connected cervical degenerative disc disease, which has been rated as 10 percent disabling under Diagnostic Code 5243 since January 1, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

a.  Factual Background

A VA examination was provided in April 2009.  On examination of the spine he had no paraspinal muscle spasm tenderness or weakness noted in the cervical spine and passive pain throughout.  He complained of pain, stiffness, flare-ups with change in barometric pressure, and prolonged immobility.  He denied any use of ambulatory assistive device.  He denied incapacitating episodes in the past 12 months.  He had a mildly antalgic gait.  Range of motion testing revealed forward flexion to 35 degrees with pain, extension to 30 degrees with pain, left and right lateral flexion to 20 degrees with pain throughout, left lateral rotation 50 degrees with pain at 40 degrees, and right lateral rotation to 50 degrees, with pain at 45 degrees. Repetitive testing was unchanged from baseline at the cervical spine.  On neurologic examination, the Veteran had normal tone and bulk throughout.  His strength was 5/5 proximally, distally, and symmetrically through all four extremities.  His reflexes were normal and symmetrical.  Lasegue's sign was negative bilaterally.  The sensory examination was intact to vibration, light touch pain, and temperature distal in all four extremities.  The examiner diagnosed cervical spine degenerative disc disease.

A November 2009 MRI from Lake Medical Imaging and Vascular Institute was submitted.  The findings included impingement at the anterior surface at C4-C6 with endplate deformities and mild loss of height at C5 and C6.  The disc spaces showed moderate narrowing at C3-C7.  At the C2-C3 level, there was no evidence of disc herniation, central or neural foraminal stenosis.  There was disc bulge, facet joint arthritis, and moderate right neural foraminal narrowing.  At the C3-C4 level, there was disc bulging and osteophyte formation, causing mild-to-moderate spinal canal stenosis; there was facet joint arthritis that causes, right greater than left, severe neural foraminal narrowing.  At the C4-C5 level there was a central disc herniation that contracts and slightly indents the anterior surface of the cord, to the left of midline.  There was mild spinal canal stenosis, and facet joint arthritis causes moderate bilateral neural foraminal narrowing.  At the C5-C6 level, there was a right paramidline disc herniation, along with degenerative change causing moderate spinal canal stenosis; there was bilateral facet joint arthritis causing moderate-to-severe neural foraminal narrowing.  The cord was compressed along its anterior and right side.  At the C6-C7 level, there was central and right paramidline disc herniation and osteophyte, causing moderate-to-severe spinal canal stenosis, worst along the right side.  There was small joint arthritis causing severe bilateral neural foraminal narrowing that was greater in the right than the left.  The cord was compressed.  At C7-T1, there was no evidence of disc herniation, or central or neural foraminal stenosis.  

In February 2015, the Veteran submitted a DBQ from his private physician.  The physician did not review the claims file, but he noted that the Veteran has been his patient since early 2009.  The physician noted the Veteran's diagnoses of disc herniations, spinal canal stenosis, compressed cord, and multilevel neural narrowing.  The physician noted that the Veteran's diagnoses of cervical spondylosis (degenerative joint disease of the cervical spine), degenerative disc disease, and foraminal stenosis/central stenosis were made in November 2009.  

The Veteran reported that his neck disability began after he was involved in a car accident in 1998.  At that time, the doctors recommended surgery, but the Veteran reported that he learned to live with it; he reported that his condition has worsened since that time.  The Veteran indicated that he has pain that radiates down his arms and has difficulty turning his head.  He endorsed functional impairment; he stated that he cannot turn his head and that, at times, it causes him great pain to move his head up and down or sideways.  

Range of motion testing revealed that the Veteran had forward flexion to 10 degrees, extension to 5 degrees, right lateral flexion to 5 degrees, left lateral rotation to 30 degrees, and left lateral rotation to 25 degrees.  The physician noted that the Veteran's abnormal range of motion causes functional loss; the Veteran reported that he has difficulty turning his neck while walking and driving.  The Veteran did not perform repetitive motion because he reported increased pain with range of motion testing.  The physician noted that the Veteran's range of motion movements on active, passive, and/or repetitive use testing was painful.  This, he indicated, results in functional loss or additional limitation of range of motion.  The physician indicated that there was pain when the joint is used in weight-bearing or non-weight bearing, which also results in functional loss or additional limitation of range of motion.  The physician noted that there was point tenderness along the cervical paraspinal with moderate palpation.  The Veteran's gait was abnormal, due to guarding; and there was an abnormal spinal contour, also due to guarding.  

The examiner found that the Veteran's cervical spine disability resulted in less movement than normal, weakened movement, incoordination, pain on movement, and interference with turning head.  This, the physician found, would result in limited functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The physician estimated that this would result in forward flexion limited to 10 degrees, extension limited to 5 degrees, right lateral flexion to 5 degrees, left lateral flexion to 10 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 25 degrees.  The physician noted that there was additional functional loss not associated with limitation of motion insofar as the Veteran is unable to turn his head to cross the street safely, unable to turn his head to drive, and unable to look up.  The Veteran exhibited less than full strength in his bilateral shoulders, he had 4/5 strength in bilateral shoulder abduction, adduction, flexion, and rotation.  The Veteran exhibited full strength in his elbows, wrists, and fingers, bilaterally.  There was no atrophy and no ankylosis.  The Veteran's deep tendon reflexes were absent in his biceps and normal in his triceps and brachioradialis.  

On sensory examination, the Veteran had normal sensation to light touch in his bilateral upper extremities, normal position sense, normal vibration sensation, and normal cold sensation in his bilateral upper extremities as well.  The examiner found that the Veteran had radiculopathy in his bilateral upper extremities.  The Veteran had moderate constant pain in his bilateral upper extremities, moderate intermittent pain in his bilateral upper extremities, and moderate dull pain in his bilateral upper extremities.  There were no paresthesias or dysesthesias or numbness.  The physician diagnosed bilateral mild radiculopathy of the upper extremities.  The physician noted that the C5-C6 nerve roots were involved on the right side.  There were no other objective neurological abnormalities or findings.  The physician diagnosed the Veteran with IVDS of the cervical spine, but found that the Veteran had not had any incapacitating episodes in the preceding 12 months.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms or any scars related to the condition.  The Veteran endorsed regular use of a brace for ambulation and a neck pillow.  The physician found that there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  He noted that imaging studies had been performed and that arthritis had been documented.  There was no evidence of vertebral fracture or any other significant diagnostic test findings or results.  

The physician also noted that the Veteran's "total condition" including mostly his back, neck, and arthritis throughout his body, along with other medical conditions, impacts his ability to perform any type of occupational task.  The physician indicated that the Veteran cannot stand or sit for very long; his lifting is limited and he has difficulty walking or driving because he has trouble turning is head and is forced to turn his whole body, which when driving adds to his back pain.  The physician noted that the Veteran cannot travel very well via car or plane; he requires braces, pillows, and medication to fly.  The physician found that the Veteran's service-connected conditions, he is not able to gain or maintain employment to include sedentary employment.  

b.  Analysis

i.  Prior to January 19, 2015

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board concludes that, for the period prior to January 19, 2015, the Veteran's cervical spine degenerative disc disease is properly rated at 10 percent disabling and does not warrant a higher evaluation.  As noted, in order to warrant the assignment of a disability rating of a 20 percent or higher disability rating, the disability must manifest in forward flexion of 30 degrees or less; a combined range of motion greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness; or vertebral body fracture with a loss of 50 percent of more of height.  Range of motion testing in April 2009 revealed forward flexion to 35 degrees, and a combined range of motion of 205 degrees.  There was no ankylosis, abnormal spinal contour, spasm, tenderness, or guarding.  Further, there are no additional treatment records do not support a finding that the Veteran's cervical spine degenerative disc disease was manifested by more severe symptomatology than was shown on examination.  Thus, the Veteran was not entitled to a rating in excess of 10 percent for his cervical spine degenerative disc disease prior to January 19, 2015.  

When applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence of record still demonstrates that he is not entitled to a disability evaluation in excess of 10 percent prior to January 19, 2015.  The Board notes the Veteran's complaints of pain and functional limitation and finds that he is competent to testify as to the severity of the symptomatology associated with his cervical spine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  At the examination conducted in April 2009,  the Veteran had minimally limited range of motion and the there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination or instability, including after repetitive motion.  Therefore, while the Veteran has consistently reported pain, the Veteran's 10 percent evaluation for his cervical spine disability prior to January 19, 2015, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, which recognizes that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  

ii.  Since January 19, 2015

During this period, the Board finds that the evidence of record shows that, as of January 19, 2015, the Veteran's service-connected cervical spine degenerative disc disease warrants a 30 percent rating and no higher.  As of that date, the Veteran's forward flexion met the requirement for a 30 percent rating under the general rating formula for diseases and injuries of the spine.  An evaluation of 40 or greater requires unfavorable ankylosis of the entire cervical spine.  During the relevant period, the greatest impairment of forward flexion was shown during the January 19, 2015, DBQ, during which range of motion testing revealed that the Veteran had forward flexion limited to 10 degrees.  The Veteran's disability also caused weakened movement, disturbance in locomotion, interference with sitting, and interference with standing.  The evidence does not demonstrate that the Veteran's disability was manifested by unfavorable ankylosis of the entire cervical spine.  The Board notes the Veteran's contentions regarding the severity of his cervical spine disability and his reports that he is unable to sit or stand for prolonged periods; however, these functional limitations are contemplated by the 40 percent rating assigned.  

The Board has considered whether a higher rating would be warranted based on intervertebral disc syndrome with incapacitating episodes.  The Board recognizes that the January 2015 physician found that the Veteran has intervertebral disc syndrome but the examiner found that there were no incapacitating episodes in the preceding 12 months. Based on the above, the Board finds that a rating in excess of 30 percent is not warranted from January 19, 2015.  

When applying the DeLuca criteria to the Veteran's claim, the Board notes the Veteran's complaints of daily pain and functional limitation and finds that he is competent to testify as to the severity of the symptomatology associated with his cervical spine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His statements are presumed credible. The Board notes that the Veteran did not perform repetitive motion because he reported increased pain with range of motion testing.  The physician estimated that functional limitation would result in forward flexion limited to 10 degrees, extension limited to 5 degrees, right lateral flexion to 5 degrees, left lateral flexion to 10 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 25 degrees.  The examiner's estimations did not, however, provide findings that would warrant a higher rating than was shown on examination; again, this would require ankylosis that was not indicated by the evidence.  In terms of functional loss, the January 2015 physician noted that the Veteran reported that he has difficulty turning his neck while walking and driving.  The Veteran reported increased pain with range of motion and his disability caused less movement than normal, weakened movement, incoordination, pain on movement, and interference with turning head.  Therefore, while the Veteran has consistently reported pain and other functional limitations, the Veteran's higher 30 percent evaluation for his cervical spine disability from January 19, 2015, already takes pain and functional limitation into consideration in accordance with 38 C.F.R. § 4.59.  

4.  Other Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5241 and 5243; see also Fenderson, supra. 

The Board has also considered whether the Veteran's residuals of a lumbar fusion from L3-L5 with spinal stenosis and cervical spine degenerative disc disease present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected residuals of a lumbar fusion from L3-L5 with spinal stenosis and cervical spine degenerative disc disease adequately contemplate the levels of impairment that are demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The disabilities in the case at hand are not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disabilities being rated herein.

Thus, the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

IV.  TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities affecting a single body system, e.g. orthopedic, will be considered as one disability.  38 C.F.R. § 4.16(a)(3). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

As an initial matter, the Veteran is service-connected for sleep apnea at 50 percent; benign prostatic hypertrophy at 20 percent; osteoarthritis of the bilateral elbows at 10 percent each, knees at 10 percent each, and hands at a noncompensable rating; residuals of left and right foot surgery with hallux rigidus and gout at 10 percent each; left shoulder strain at 10 percent; residuals of a lumbar fusion L3-L5 with spinal stenosis at 40 percent; cervical degenerative disc disease at 30 percent; tinnitus at 10 percent; hypertension at 10 percent; hemorrhoids at 10 percent; as well as a right ankle strain; erectile dysfunction; scar of the left and right great toe, status post-bunionectomy; lumbar scar status post-laminectomy; herpes simplex; and depressive disorder, all rated as noncompensable.  Prior to the Board decision in this case, the Veteran was in receipt of a total combined rating of 90 percent, since January 1, 2009.  Thus, the threshold disability percentage requirement under 38 C.F.R. § 4.16(a) is met, and has been for the entire appeal period.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, considering his education, experience and skills.

In this case, the evidence is at least in equipoise regarding the Veteran's inability to secure and follow a substantially gainful occupation consistent with his education and occupational experience because of his service-connected disabilities.  

The Veteran served as security police during his first period of active service from November 1968 to April 1975.  Then, according to the other available DD Forms 214, the Veteran served as a recruiter from May 2001 to October 2004 and from November 2004 to December 2008.  

Here, the Veteran is no longer employed.  The last indication of the Veteran's employment was in December 2008.  The Veteran indicated in his June 2009 Application for Increased Compensation Based on Unemployability that his lower back, feet, neck, and osteoarthritis are the specific disabilities preventing him from securing or following any substantially gainful occupation.  The Veteran reported that he has been treated for these conditions by Dr. L.R. for the preceding two years.  The Veteran indicated that he had last worked December 2008 and that he became too disabled to work on January 1, 2009: the day after the termination of his active duty service.  The Veteran reported that he graduated from college, received a master's degree in 1994, and completed other "various" leadership, security, and management education or training from 1980 to 2008.  The Veteran also indicated that he would have been evaluated by the Medical Evaluation Board (MEB), but due to his mandatory retirement in December 2008, a MEB was not conducted.  He also indicated that his back, feet, neck, and arthritis problems had worsened over the last year and by the time he retired, it was "bad."  He stated that the problems continued to worsen o the point where he cannot stand or sit for a length of time beyond 30 minutes.  He stated that he spends his day "managing these problems."  

Further, as has been discussed above, the private physician who conducted the Veteran's January 2015 DBQ examinations concerning his residuals of a lumbar fusion L3-L5 with spinal stenosis and cervical spine degenerative disc disease, has opined that the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  The physician indicated that the Veteran's "total condition" including "mostly" his back and neck and arthritis throughout his body, along with his other medical conditions, impact his ability to perform any type of occupational task.  In so finding, the physician commented on the impact of the Veteran's service-connected spine disabilities and his arthritis and found that these disabilities impact the Veteran's ability to stand or sit for very long, lift, cross the street, and travel by car or plane.  The physician also stated that the Veteran's service-connected conditions impact his ability to secure or follow a substantial gainful occupation, to include sedentary employment.  He stated that the Veteran's condition was not likely to improve.

The Board recognizes the Veteran's extensive educational history and history of sedentary employment.  However, as noted, the January 2015 examiner found that, despite the Veteran's educational and occupational history, that his service-connected physical disabilities would preclude his ability to secure and maintain substantially gainful employment.  Put another way, while the Veteran has previously demonstrated the ability to perform sedentary employment, the January 2015 examiner found that the Veteran's physical disabilities are so severe as to prevent him from performing sedentary work, given the manifestations of those physical disabilities and his inability to stand or sit for very long, lift, cross the street, and travel by car or plane.  Thus, based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he is unemployable due to his service-connected disabilities.

Therefore, in light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), his competent and credible descriptions of his current symptoms and limitations associated with his service-connected disabilities, and the medical evidence currently of record, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

The appeal concerning the following issues: entitlement to service connection for psoriasis/skin spots, entitlement to an initial compensable rating for osteoarthritis of the right hand; entitlement to an initial rating in excess of 10 percent for residuals of a right foot surgery with hallux rigidus and gou; and entitlement to an initial compensable rating for a scar, right great toe, status post-bunionectomy, is dismissed. 

Entitlement to an initial rating in excess of 10 percent for residuals of a lumbar fusion from L3-L5 with spinal stenosis is denied prior to January 19, 2015.  

Entitlement to an initial rating of 40 percent, but no higher, for residuals of a lumbar fusion from L3-L5 with spinal stenosis is granted from January 19, 2015, subject to the laws and regulations governing the payment of monetary benefits.    

Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disc disease is denied prior to January 19, 2015.  

Entitlement to an initial rating of 30 percent, but no higher, for cervical spine degenerative disc disease, is granted from January 19, 2015, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


